Evans, P. J.
Three plaintiffs, describing themselves as stockholders and directors of the Union Consolidated Warehouse Company, brought a suit in the superior court of Johnson county against the corporation, alleging that the charter of the corporation provided that its principal office should' be at Union City, Campbell county, Georgia, that it had a stockholder in Johnson county and another one in Lowndes county, that it had ceased to do business, and that it owed debts. In a general way it was alleged that the corporation owned certain choses in action. The prayer was for a receivership to collect and administer its assets under the direction of the court. A plea to the jurisdiction of the court was filed in the name of the corporation. It was verified by one who deposed that he was a stockholder and former president of the corporation, and made the affidavit as a stockholder thereof, as he was informed and believed that no proper defense to the action had been or would be made by the president or other officer of the corporation. Counsel for the plaintiffs filed a traverse to the plea to the jurisdiction, in which they alleged that the plea was not filed by the corporation or any one in its behalf, and that the stockholder who filed the plea did not represent and did not have authority to represent the corporation. The matter was submitted to the court, who rendered judgment, without hearing any evidence, to the effect that “the plea of the defendant to the jurisdiction of this court should be sustained, and said plea is hereby sustained. The original petition of the plaintiffs, together with any and all amendments, if any there be, are therefore hereby dismissed by the court for want of jurisdiction.” Held: In a proper ease a stockholder may intervene in a suit against the corporation and defend for *292the corporation, but he is not entitled to file a plea to the jurisdiction in the corporate name; nevertheless, as the case was ripe for trial, and no plea appears to have been filed by the corporation, the judgment of the court dismissing the case will not be reversed, where the want of jurisdiction appears on the face of the petition.
November 12, 1915.
Equitable petition.' Before Judge Larsen. Johnson superior court. October 22, 1914.
L. D. McGregor, for plaintiffs.
J. A. Drake and Lamar Hill, for defendant.

Judgment affirmed.


All the Justices concur, except Bech, J., absent.